Bloodworth, J.
1. “ Tt must affirmatively appear from the bill of exceptions or the entries thereon, or the record, that the bill of exceptions was presented within the time prescribed by law.’ Evans v. State, 112 Ga. 763 (38 S. E. 78); Harris v. State, 117 Ga. 13 (43 S. E. 419); Crawford v. Goodwin, 128 Ga. 134 (57 S. E. 240); Glawson v. State, 140 Ga. 14 (78 S. E. 188).” Jones v. State, 146 Ga. 8 (1) (90 S. E. 280).
2. “ ‘Where it does not affirmatively appear from the record that the bill of exceptions was tendered upon a- date prior to the date of the judge’s certificate, it will be presumed that the certificate bears the date upon which the bill of exceptions was tendered, and the writ of error will be dismissed if a tender on that date was not within the time prescribed bylaw.’ Crawford v. Goodwin, 128 Ga. 134 (57 S. E. 240).” Jones v. State, 146 Ga. 8 (2) (90 S. E. 280).
*495Decided July 15, 1924.
V. P. Padgett, for plaintiff.
O. H. Parlcer, for defendants.
3. It appearing from tlie recitals in the bill of exceptions that it was not tendered to the judge until April 9, 1924, thirty-two days after March 8, 1924, at which time the motion for a new trial was overruled, this court has no jurisdiction to entertain the writ of error.

Writ of error dismissed.


Broyles, G. J., and Luke, J., eoneur.